Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1-4, 6 and 9-20, drawn to products of the formula, 
    PNG
    media_image1.png
    134
    252
    media_image1.png
    Greyscale
.

Group II, claim 5, drawn to process for preparing a product of the formula.

Group III, claims 7 and 8, drawn to a method of treating tumor growth and metastasis in a subject comprising administering a product of the formula.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because 
The species are as follows: 
a)	Compound I-1 listed in instant claim 4; or
b)	Compound I-2 listed in instant claim 4; or
c)	Compound I-20 listed in instant claim 4; or
d)	Compound I-22 listed in instant claim 4; or
e)	Compound I-28 listed in instant claim 4; or
etc.
	

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.



Further, Applicant is required to indicate how the species is embraced by the claims {e.g., a compound of the formula, 
    PNG
    media_image1.png
    134
    252
    media_image1.png
    Greyscale
, wherein X1 is ?; X2 is ?; R3 is ?; etc.}.


Upon the election of a single disclosed species (e.g., Compound ID number, page number and structural depiction), a scope of the elected invention that has been examined, inclusive of the elected species, will be identified by the Examiner for examination.  Alternatively, if the search of the elected group 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1-3 and 5-20.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a bicyclic ring system having a 5-membered nitrogen containing ring fused to a 5-membered heteroaryl ring, this technical feature is not a the compound of PubChem CID 96435409 {National Center for Biotechnology Information. "PubChem Compound Summary for CID 96435409, Schembl21480294" PubChem, https://pubchem.ncbi.nlm.nih.gov/compound/Schembl21480294. Accessed September 14, 2021, create date 
December 11, 2015},

    PNG
    media_image2.png
    109
    258
    media_image2.png
    Greyscale
.
The compound of PubChem CID 96435409 is embraced by a compound of the instant formula, 
    PNG
    media_image1.png
    134
    252
    media_image1.png
    Greyscale
, X1=S; X2=N; R1=H; R2=H; R3= 
    PNG
    media_image3.png
    106
    150
    media_image3.png
    Greyscale
; n=zero; Z1=H; Z2=H; Z4=H; Z5=H; and 
Z3= N,N-dimethylamino 
{see definition 2) at the bottom of page 4}. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

September 14, 2021
Book XXVI, page 263